In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                         No. 07-15-00400-CR


                                   FELIX RIVERA, APPELLANT

                                                  V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 391st District Court
                                    Tom Green County, Texas
               Trial Court No. D-12-0821-SB, Honorable Thomas J. Gossett, Presiding

                                        December 4, 2015

                                 MEMORANDUM OPINION
                       Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Felix Rivera, attempts to appeal the trial court’s order revoking his

deferred adjudication community supervision, adjudicating him guilty of the offense of

aggravated sexual assault of a child,1 and sentencing him to twenty years’

imprisonment. Because appellant’s notice of appeal was filed untimely, we dismiss for

want of jurisdiction.




       1
           TEX. PENAL CODE ANN. § 22.021(a)(2)(B) (West Supp. 2015).
        To be timely, a notice of appeal must be filed within thirty days after sentence is

imposed or suspended in open court or within ninety days after that date if a motion for

new trial is timely filed. TEX. R. APP. P. 26.2(a). Appellant was sentenced in open court

on July 1, 2015, and timely filed a motion for new trial. Therefore, his notice of appeal

was due on September 29, 2015. However, appellant did not file a notice of appeal until

October 2, 2015, and his notice of appeal was not accompanied by a motion for

extension of time to file a notice of appeal. See TEX. R. APP. P. 26.3.                By letter dated

October 30, 2015, this Court notified appellant that his notice of appeal appeared to

have been filed untimely and directed him to show, by November 23, 2015, why the

Court has jurisdiction. Appellant did not respond to the Court.


        Because appellant’s notice of appeal was filed untimely, this Court is without

jurisdiction over this appeal. See Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim.

App. 2012); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). As such, we

have no authority to take any action other than to dismiss the appeal. See Slaton v.

State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo, 918 S.W.2d at 523.


        Accordingly, we now dismiss the purported appeal for want of jurisdiction.2


                                                        Per Curiam


Do not publish.




        2
          Appellant may have recourse by filing a post-conviction writ of habeas corpus returnable to the
Texas Court of Criminal Appeals for consideration of an out-of-time appeal. See TEX. CODE CRIM. PROC.
ANN. art. 11.07 (West 2015).


                                                   2